Citation Nr: 1440090	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  09-30 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for lymphadenitis (claimed as swollen lymph nodes).

2.  Entitlement to service connection for a respiratory disability, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for an frequent fevers, night chills, and sweats, to include as due to an undiagnosed illness (claimed as ears and throat).

4.  Entitlement to a compensable initial rating for residuals of internal hemorrhoids.

5.  Entitlement to a compensable initial rating for residuals of right indirect hernia repair.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from May 2002 to May 2008, with service in Southwest Asia (Persian Gulf).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The appeal currently is under the jurisdiction of the Roanoke, Virginia RO.

In June 2014, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing has been associated with the Veteran's Virtual VA electronic claims file.  

The record reflects that during the Board hearing the Veteran requested that additional VA treatment records be associated with his claims file, which occurred, and waived initial review by the agency of original jurisdiction of this evidence in accordance with 38 C.F.R. § 20.1304 (2013).

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The issue of entitlement to an increased rating for scar, status post herniorrhaphy has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See BVA hearing transcript of June 2014.  The Veteran has also raised additional issues, including entitlement to increased ratings for migraines, the left ankle disability, the left shoulder disability and the left testicular varicocele.  See written statement from Veteran dated in June 2014.  As these matters have not yet been adjudicated, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for lymphadenitis and frequent fevers, night chills, and sweats, as well as increased ratings for hemorrhoids and residuals of a hernia, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran is a Persian Gulf Veteran.

2.  Affording the Veteran the benefit of the doubt, the Board concludes that the Veteran has shortness of breath and chest pains resulting from undiagnosed illness that were shown during active service.


CONCLUSION OF LAW

The Veteran's shortness of breath and chest pains may be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In light of the favorable decision herein as to the undiagnosed illness claim, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.  

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In the present case, the Veteran has contended that he suffers from respiratory symptoms, including shortness of breath and chest pain, that are manifestations of one or more undiagnosed illnesses resulting from his service in the Southwest Asia theater of operations.  In the alternative, the Veteran asserts that his symptoms are the result of one or more multi-symptom illness.

With regard to such claims, in November 1994, Congress enacted the Persian Gulf War Veterans' Benefits Act, as title I of Public Law No. 103-446.  That statute, in part, added a new section 1117 to title 38, United States Code, authorizing VA to compensate any Persian Gulf Veteran suffering from a chronic disability resulting from an undiagnosed illness, or combination of undiagnosed illnesses, which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia theater of operations during the Persian Gulf War.  In establishing the presumptive period, the Secretary was to review any credible scientific or medical evidence, the historical treatment afforded other diseases for which service connection is presumed, and other pertinent circumstances regarding the experience of Persian Gulf Veterans.

In February 1995, VA implemented the Persian Gulf War Veterans' Benefits Act by adding a regulation at 38 C.F.R. § 3.317, which defined qualifying Gulf War service, established the presumptive period for service connection, and denoted a broad but non-exclusive list of signs and symptoms which may be representative of undiagnosed illnesses for which compensation may be paid.  In the original version of 38 C.F.R. § 3.317, the presumptive period during which a Veteran had to experience manifestations of a chronic disability was two years after the date on which he last performed active service in the Southwest Asia theater of operations during the Gulf War.  In April 1997, VA published an interim rule which extended the presumptive period to December 31, 2001.  This extension of the presumptive period was adopted as a final rule in March 1998, and, in October 1998, Public Law No. 105-277, §1602(a)(1), added 38 U.S.C.A. § 1118, which codified the presumption of service connection for manifestations of an undiagnosed illness.

The Veterans Education and Benefits Expansion Act of 2001 (VEBEA), Public Law No. 107-103, 115 Stat. 976 (2000), amended various provisions of 38 U.S.C.A. §§ 1117, 1118.  Section 202 of the VEBEA re-styled the term "chronic disability" in 38 U.S.C.A. § 1117 as "qualifying chronic disability," and expanded compensation availability for Persian Gulf Veterans to include "a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms", as well as "[a]ny diagnosed illness that the Secretary determines in regulations . . . warrants a presumption of service-connection."

The VEBEA also codified, in statute, with slight modification, the non-exclusive list of signs or symptoms recognizable under 38 C.F.R. § 3.317(b), in new 38 U.S.C.A. § 1117(g), to include (2) Unexplained rashes or other dermatological signs or symptoms and (3) Headache.  In addition, the VEBEA extended the presumptive period, during which an undiagnosed illness must be manifested to the requisite 10 percent degree, to December 31, 2006.  The changes effected by the VEBEA were mandated to become effective on March 1, 2002.  The presumptive period has since been extended to December 31, 2016.  To afford the Veteran the maximum benefit of the law, to whatever extent those changes are pertinent to the issues in this case, the Board will consider both the pre- and post-VEBEA law.

In order to obtain a grant of service connection pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a Veteran needs to present some evidence (1) that he or she is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a); see Neumann v. West, 14 Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam order); Gutierrez v. Principi, 19 Vet. App. 1 (2004).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

Medically unexplained chronic multisymptom illnesses are defined by a cluster of signs or symptoms, and are currently limited to chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome (IBS), as the Secretary has not determined that any other conditions meet the criteria for a medically unexplained chronic multi symptom illness.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2) (2013); 75 Fed. Reg. 61995-97 (Oct. 7, 2010) (adding diabetes and multiple sclerosis as examples of chronic multi-symptom illnesses of partially understood etiology and pathophysiology).

38 C.F.R. § 3.317 also allows for service connection on a presumptive basis for certain enumerated infectious diseases.  See 75 Fed. Reg. 59968-72 (Sept. 29, 2010) (amending 38 C.F.R. § 3.317(c) to allow for presumptive service connection for nine infectious diseases.)  As none of the enumerated diseases are at issue in this case, the Board has omitted listing the diseases or discussing them.  

Section 3.317 explicitly acknowledges that a claimant's "signs or symptoms" need not be shown by medical evidence; however, the regulation does specifically require some "objective indications" of disability.  See 38 C.F.R. § 3.317(a).  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Lastly, compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d) (2013); 75 Fed. Reg. 59968-72 (Sept. 29, 2010) (reordering this part of the regulation to 38 C.F.R. § 3.317(e)).  The Persian Gulf War is defined as the period beginning August 2, 1990, and ending on a date to be prescribed by Presidential proclamation or law.  38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i).  The Veteran's military records document that he served in Southwest Asia during the pertinent time period.  Therefore, the above-described provisions possibly apply to this case.

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317, but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 are warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (specifically addressing claims based on ionizing radiation exposure).  Thus, the presumption is not the sole method for showing causation.  However, as noted above, where the issue involves a question of medical diagnosis or causation, as presented here, a claimant must establish the existence of a disability and a connection between the Veteran's service and the disability.

Again, the Veteran has contended that he has respiratory symptoms, including shortness of breath and chest pain, due to one or more undiagnosed illness stemming from his service in Southwest Asia.  The crucial inquiry here that must be addressed is whether the evidence supports a finding of a "qualifying chronic disability" manifested by an undiagnosed illness as defined above.  The Board concludes that they do.

During military service in Kuwait in August 2006, the Veteran complained of left-sided chest wall pain.  He was unsure whether the problem was secondary to an upper respiratory infection or from working out.  The pain was constant, localized, nonradiating, and reproducible on palpation.  The pain was the same whether at rest or with activity.  There was no shortness of breath or wheezing.  The treatment provider diagnosed costochondritis.  A November 2006 CT scan of the chest was unremarkable.  

A January 2007 pulmonary function test (PFT), by contrast, showed possible early obstructive pulmonary impairment and a mild degree of restrictive ventilator defect.  Following bronchodilator therapy there was not an appreciable change in measurements.  In an associated January 2007 evaluation of the PFT results, the Veteran reported that he was unsure whether he actually experienced shortness of breath, instead describing his problems as a feeling in his upper airway.  The assessment was rule out restrictive lung disease.  The treating physician indicated, "I do not find any major abnormalities.  If his CAT scan has been negative, it is his neuromuscular system or a poor effort."  In April 2007 and on multiple other occasions, the Veteran denied tobacco use.  

At his March 2008 separation examination, the Veteran denied any current problems with shortness of breath or other respiratory problems.  At that time, he also denied tobacco use.  Examination of the lungs was normal.  

The Veteran brought his claim for entitlement to service connection for a respiratory disorder in June 2008.  At that time, he reported onset in May 2006.

The Veteran was afforded a VA examination in December 2011.  At one point the examiner noted that the respiratory problems were classified as an "undiagnosed respiratory illness diagnosed as costocondritis."  In another section, however, the examiner diagnosed "recurrence cough with short[ness] of breath."  As to etiology, the examiner concluded that it was less likely than not that his undiagnosed respiratory disorder should be categorized as a Gulf War illness.  The rationale was that a PFT had previously revealed mild obstructive and mild restrictive lung problems, but that at present there were no symptoms.  The examiner indicated that another PFT would be performed.

In that subsequent December 2011 PFT, there again was mild restrictive ventilator impairment, without acute improvement following inhaled bronchodilator.  Thus, unlike the findings of the December 2011 VA examination report, the Veteran does appear to have current respiratory symptoms.  Moreover, during his June 2014 Board hearing, the Veteran reported difficulty breathing, chest pain, and fluid in the lungs as associated symptoms of his respiratory problems.  

Initially, the Board notes that signs or symptoms involving the respiratory system (upper or lower) are listed among the possible manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness for purposes of presumptive service connection.  38 U.S.C.A. § 1117(g)(8); 38 C.F.R. § 3.317(b)(8).  

In addition, the Board notes that the Veteran is a Persian Gulf Veteran.  

Furthermore, the Board finds that shortness of breath and chest pain are the type of symptomatology that a layperson can competently observe and report.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, the Veteran's reports of shortness of breath and chest pain from 2006 are entitled to some probative weight.  Although there is some question as to the continuity of such symptoms, given the Veteran's denial of respiratory symptoms such as shortness of breath at the time of his March 2008 separation examination, the findings of the January 2007 and December 2011 PFTs appear to support his contentions of a general continuity of problems from 2006.  

Finally, the Board acknowledges that some degree of the Veteran's problems was attributed in service to costochondritis.  Multiple subsequent records, however, have determined that the costochondritis has resolved.  As such, the Veteran's current shortness of breath and chest pain have not been attributed to a specific medical diagnosis.  

As noted above, a claim may be denied if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

In this case, there is no evidence of a supervening condition, willful misconduct, or the abuse of alcohol or drugs.  The Board acknowledges that the August 2008 and December 2011 VA examiners concluded that the Veteran's respiratory problems had resolved, but such conclusions were rendered without the benefit of the aforementioned December 2011 PFT.  

Therefore, as the medical and lay evidence of record contains complaints of shortness of breath and chest pains in service and thereafter, as no specific diagnosis has been rendered with regard to these complaints, as the Veteran is a Persian Gulf War Veteran, and as there is no affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War, the Board will resolve all reasonable doubt in favor of the Veteran and grant his claim for service connection for shortness of breath and chest pains as due to an undiagnosed illness on a presumptive basis under 38 C.F.R. § 3.317.


ORDER

Entitlement to service connection for shortness of breath and chest pains is granted.


REMAND

Lymphadenitis, Fever, Chills, and Night Sweats

The Veteran contends that he has a current disability due to ear, throat, and lymph node problems.  On a potentially related note, he also contends that he experiences periodic fevers, chills, and night sweats.

During service in June 2002, the Veteran was treated for a cold, at which time he denied chills and did not report a fever.  During a February 2006 Post-Deployment Health Assessment, the Veteran reported a fever and other symptoms during his service in Kuwait.  The Veteran described his overall health as good.  In June 2006, the Veteran complained of symptoms that included sore throat, chills the previous night, nasal congestion, bilateral ear fullness, and fatigue.  He denied fevers.  He also complained of swollen lymph nodes for the previous three days.  On examination there was tonsilar enlargement and edema and erythema to the posterior wall of the throat.  The diagnosis was acute pharyngitis.  In July 2006, there was a swollen lymph node in the right submandibular area that had been present for two months.  An ultrasound was ordered.  At that time, the Veteran denied fevers, chills, shortness of breath, or cough.  Allergic rhinitis and Eustachian tube dysfunction were diagnosed.  In August 2006, the Veteran denied fevers or chills, but was noted to have an enlarged lymph node that did not meet the criteria for a biopsy.  A November 2006 radiologist's report noted a 3-month history of lymphadenopathy and night sweats.  A January 2007 private pulmonary record included the Veteran's reports of fever, chills, and sweating while in Kuwait.  

In February 2007, the Veteran was diagnosed with chronic lymphadenitis that was probably secondary to viral and infectious etiologies that had resolved.  

In February 2008, the Veteran complained of fevers and chills that he believed were due to a stomach virus.  The diagnosis was gastroenteritis.  The Veteran's March 2008 separation examination did not include any complaints regarding fevers, chills, or sweats.  Indeed, he specifically denied fevers or chills.  

After service, in July 2008, the Veteran denied fevers during a VA treatment visit; however, in a contemporaneous VA treatment record a "Screen for Fever" indicated that the Veteran reported having unexplained fevers.  In July 2008, a VA treatment record noted that the Veteran had swelling of the right lymph node while in-service in Kuwait and since returning.  Contemporaneous examination, however, showed no evidence of lymphadenopathy.  

The Veteran was afforded a VA examination in August 2008.  At that time, the Veteran's symptoms included cold chills, night sweats, and high fevers.  The examiner noted review of the claims file.  Following examination, the examiner diagnosed fevers, chills, and sweats that had resolved without residuals.  At that time, the Veteran also reported that had had been diagnosed with chronic lymphadenitis probably secondary to viral and infection etiologies.  The Veteran contended that he had transient lymphadenitis, but had not received treatment for any related problems in the previous year.  After examination, the examiner noted that there were no objective findings to support a diagnosis of chronic lymphadenitis.

A September 2008 record, moreover, showed no new swelling of the lymph nodes.  

The Veteran was afforded a VA examination in December 2011.  The Veteran reported fevers, chills, and sweats in service and continued occasional problems at present.  Following examination, the examiner diagnosed feverish / chilling / sweating of unknown origin, associated with cough; however, the examiner also noted that there had been no abnormal physical findings on examination associated with the symptoms.  The examiner also considered the in-service diagnosis of lymphadenitis and the Veteran's current claim of an ear, throat, and swollen lymph node disability.  The Veteran reported in-service problems of ear congestion without drainage, running or congested nose, a swollen and painful neck, and difficulty swallowing.  The Veteran was seen and told to return if his symptoms returned or worsened.  The symptoms had not returned, other than neck pain and a sore throat.  The current reported symptoms were enlarged or tender lymph nodes in the right neck, fever and chills, and night sweats.  On examination, there were one or two small enlarged lymph nodes on the right neck that were nontender on palpation.  The examiner concluded that there was not a current lymphatic condition, but did diagnose chronic lymphadenitis.  The examiner clarified in the rationale, however, that the lymphadenitis had not returned to their original size and on current examination were "not impressive" and were not significant.  In addition, the examiner concluded that it was less likely than not that the Veteran's lymphadenitis was caused by or a result of chemical exposure because he had a problem with lymphadenitis while deployed, but the problem had not progressed and was not currently active.

In a separate December 2011 VA treatment record, the Veteran denied fever or chills.  During a December 2011 treatment visit, the Veteran also reported enlarged lymph nodes, but on examination there was no evidence of adenopathy.  In April 2012, there was no current fever and he denied fever or chills.  In May 2012, the Veteran denied any fever or chills and in a contemporaneous "Screen for Fever" he reported no unexplained fevers.  In May 2012, there were no swollen lymph nodes on examination.  In May and June 2012, there was no lymphadenopathy on examination of the neck.  In June 2012, the Veteran reported headache and chills for the previous 2 days.  The diagnosis was headache and did not address the reported chills.      

In a September 2012 addendum to the December 2011 VA examination report, a VA physician concluded that the Veteran's lymphadenitis was incurred while in service and continued throughout service.  That said, the physician did not note any current disability with respect to the lymph nodes that was related to service.

In February 2013 and December 2013, the Veteran denied sweats.  In November 2013, December 2013 and March 2014, there again was no fever or chills.  As recently as December 2013, there have been notations in the VA treatment records of no swollen lymph nodes.

From the above, it is unclear whether the December 2011 VA examination report and September 2012 addendum were attempting to diagnose a chronic lymphadenitis disability that had been present during the appellate time period.  Clearly, the Veteran had problems with his lymph nodes with associated symptoms during his military service.  It is unclear from the record, however, whether the above were attempts to document a disability during the appellate time period that had simply not been documented in the medical records.  As noted, the December 2011 VA examination report documented "chronic lymphadenitis" but also indicated that the problem had resolved in service, had not progressed since, and was not currently present.  The September 2012 addendum, by contrast, opined that lymphadenitis was incurred in service and had continued through service.  That said, the addendum did not note a current diagnosis of a lymphatic disorder.  In light of the foregoing, the Board concludes that a new examination is required to clarify any chronic lymphatic disorder present during the appellate time period and its relationship to military service, as well as consideration as to whether any of the Veteran's symptoms associated with the lymph nodes and/or fever, chills, and night sweats are manifestations of a chronic multisymptom illness.

Hemorrhoids

As to the Veteran's hernia claim, the Board notes that the Veteran was afforded a VA general medical examination in December 2011.  At that time, however, he declined a rectal examination.  During his June 2014 Board hearing, the Veteran indicated that he would be willing to report for another examination for his hemorrhoids should one be deemed necessary.

In order for the Veteran to warrant a compensable rating for his hemorrhoids, there must be evidence of internal or external hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  The Veteran has contended that his hemorrhoids reoccur periodically.  As such, the Board concludes that a remand is required for an examination to determine the current severity of the Veteran's service-connected hemorrhoid disability.

Right Indirect Hernia

As to the Veteran's hernia disability, the only notation in the above-referenced December 2011 VA general medical examination with respect to the hernia disability was that there was no evidence of a current hernia.  During the June 2014 Board hearing, the Veteran clarified that he was not specifically contending that there had been a reoccurrence of the hernia.  Instead, he described shooting pain (unassociated with the service-connected painful scar) and a feeling of weakness in the abdominal wall.  Given the cursory nature of the December 2011 VA examination with respect to the hernia disability and the above statements, the Board concludes that another VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA Gulf War protocol examination by an appropriate medical professional to determine the current nature and likely etiology of the Veteran's claimed lymph node, fever, chills, and night sweat problems.  All indicated tests should be completed.  The claims file, including a copy of this remand, should be made available to the examiner for review in conjunction with the examination.  

Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the service treatment records and post-service treatment records, the examiner should opine as to the etiology of the Veteran's reported lymph node, fever, chills, and night sweat problems, to include whether such problems are part of a medically unexplained chronic multi-symptom illness and/or undiagnosed illness pursuant to 38 C.F.R. § 3.317.  Please provide a complete explanation for the opinion.
  
The examiner's attention is directed to diagnoses of allergic rhinitis and Eustachian tube dysfunction in service in July 2006 and acute pharyngitis in June 2006.  If allergic rhinitis/Eustachian tube dysfunction are diagnosed at the time of examination, is it at least as likely as not (a probability of 50 percent or greater) that they are related to service?  Please provide a complete explanation for the opinion.

He was also diagnosed as having recurrent tonsillitis/pharyngitis by a VA ENT in December 2011.  Are these diagnosed disorders at least as likely as not related to service?  Please provide a complete explanation for the opinion.

If the Veteran has ear, throat or lymph node symptoms that are due to other diagnoses, please opine whether such diagnosed disorders are at least as likely as not related to service, to include service in Kuwait?  

The examiner should provide a complete rationale for any opinion provided.  If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his service-connected hemorrhoid disability.  The complete claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  Attention is invited to the Veteran's credible hearing testimony describing the effects and symptoms of his service-connected hemorrhoids.

3.  Schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his service-connected hernia disability and residuals.  The complete claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  Attention is invited to the Veteran's hearing testimony describing the effects and symptoms of his service-connected hernia disability and residuals.

4.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


